COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  LAVERT LAMONT HAWKINS,                                         No. 08-20-00004-CR
                                                  §
  Appellant,                                                       Appeal from the
                                                  §
  v.                                                              106th District Court
                                                  §
  THE STATE OF TEXAS,                                          of Dawson County, Texas
                                                  §
  Appellee.                                                         (TC# 17-7785)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.


       IT IS SO ORDERED THIS 26TH OF AUGUST, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.